Citation Nr: 1738663	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus (diabetes), to include as secondary to the Veteran's service-connected hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Army from June 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hypertension has not been shown to be productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

2.  A May 2004 rating decision denied service connection for diabetes.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  No material evidence pertinent to that claim was received within one year of the issuance of that decision.

3.  The evidence received since the May 2004 rating decision that denied service connection for diabetes does not relate to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2016).

2.  The May 2004 rating decision denying the Veteran's claim for service connection for diabetes is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  Evidence received since the May 2004 decision is not new and material, and the previously denied claim for service connection for diabetes is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2014).  An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  

I.  Increased Rating - Hypertension

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for hypertension.  An appeal of the initial rating is not before the Board; rather, the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

In the October 2010 rating decision on appeal, the Veteran's 10 percent evaluation for hypertension was continued.  The Veteran's disability is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7101.  Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.

Here, the Veteran was afforded a VA examination in January 2010 to evaluate the severity of his hypertension.  At that time, the Veteran reportedly denied any specific symptoms when his blood pressure fluctuated and stated that he had been stable on his current medications for more than a year.  Upon examination, the Veteran had a blood pressure reading of 126/83, with no signs of congestive heart failure, pulmonary hypertension, or extra heart sounds.  His rhythm was regular and his estimated METs level was nine to ten.  

VA treatment records also include numerous blood pressure measurements through 2013.  VA treatment notes from March 2009 through May 2013 include specific blood pressure readings of 140/85, 125/75, 121/83, 130/90, 142/95, 150/90, 116/75, 129/80, 126/84, 129/90, 138/92, 130/85, 155/94, 119/80, 127/80, and 117/67.  

These treatment records weigh against a finding that the Veteran's hypertension has been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.  Notably, the Veteran attended a private examination in January 2011.  Citing blood pressure readings of record and noting that there was no evidence of coronary vascular disease, cardiomyopathy, neurovascular disease, nephropathy, or headaches, the examiner who completed this evaluation specifically stated his agreement "with the decision of 10 percent disability for arterial hypertension."  The Board finds this competent medical opinion to be highly probative.

The Board does not doubt the sincerity of the Veteran's belief that his hypertension has worsened since the previous assignment of a 10 percent evaluation.  However, at the hearing, the Veteran agreed that the medication he is on for hypertension does somewhat control his blood pressure.  Despite his contentions, the Veteran's treatment records and examination reports do not contain the specific blood pressure readings necessary for a disability rating for hypertension in excess of 10 percent.  That is, the preponderance of the probative evidence in the record, including the numerous blood pressure readings noted above, does not indicate that the Veteran's blood pressure has been manifested predominantly by diastolic pressure of 110 or more or systolic pressure of 200 or more.  As the preponderance of the evidence indicates that the criteria for an evaluation of 20 percent for hypertension have not been met, the doctrine of the benefit of the doubt is not for application and the Veteran's claim for an increased evaluation must be denied.

II.  New and Material Evidence - Diabetes

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran is seeking to reopen a claim of service connection for diabetes that was previously denied in May 2004.  At that time, the Veteran claimed that his diabetes was "secondary to my SC disability of HTN as per my physician."  VA reviewed the Veteran's service medical and military personnel records, his VA outpatient treatment records from 1998 through 2004, and reviewed the Veteran's claims folder.  VA ultimately denied his claim.  Although informed of his appellate rights, he did not appeal this decision within a year of being notified of the decision.  The record also indicates that he did not submit any relevant or material evidence relating to this claim within a year of being notified of his denial.  As such, the Board finds that this May 2004 rating decision was final.  

Since the time of the May 2004 rating decision, additional medical records have been associated with the Veteran's claims file that continue to show treatment for the Veteran's diabetes.  This is evidence is "new" as it was not considered at the time of the May 2004 rating decision.  The record also contains the Veteran's October 2016 hearing testimony, in which the Veteran again reiterated his belief that his diabetes was caused by his hypertension.  He noted that he had talked to others who also subsequently developed diabetes after having hypertension.  

The Board finds that both the additional medical records in the record and the Veteran's October 2016 hearing testimony is new, as it was not previously considered in the May 2004 rating decision.  However, the Board finds that it is not "material" for VA's purposes.  The basis for the Veteran's May 2004 denial was a lack of evidence that diabetes was related to the Veteran's service-connected hypertension or that it was incurred in or aggravated during military service or manifested to a 10 percent degree within the date of his discharge.  The additional VA treatment records that have been received since that denial fail to include any evidence that addresses the lack of any causal or etiological relationship between the Veteran's active duty service and/or hypertension and his diabetes.  The Veteran has provided a slightly more expansive explanation for why he believes his diabetes relates to his hypertension.  That is, he explained at the hearing that he had talked to others who had developed diabetes after developing hypertension.  However, the Board notes that this evidence amounts to merely a conclusory lay statement regarding his belief that his hypertension caused his diabetes and, as such, is cumulative of his December 2003 claim that his type two diabetes was "secondary to my SC disability of HTN as per my physician."  

The Board also finds that this additional testimony does not meet the "low" threshold for reopening a claim by triggering VA's duty to assist.  Specifically, the Federal Circuit has indicated that VA need not provide a medical opinion where the only supporting evidence of record consists of conclusory lay assertions regarding medical matters relating to a nexus.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  To hold otherwise, "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id. at 1278.  As no new and material evidence has been submitted, the Board must deny the Veteran's application to reopen his previously denied claim for service connection for diabetes, to include as secondary to hypertension.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

III.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in December 2009, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2010, which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and documents the current severity of the Veteran's hypertension sufficiently to evaluate this disability in accordance with the rating schedule.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board recognizes that the VA examination in this case was conducted more than seven years ago.  However, VA is required to schedule a new medical examination only when there is evidence indicating "there has been a material change in a disability or that the current rating may be incorrect."  See Caffey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  Here, there is no evidence that the Veteran's hypertension has materially worsened since the January 2010 VA examination.  Rather, the Veteran stated that his medication had controlled his hypertension "somewhat" at the October 2016 videoconference hearing.  VA treatment records from 2012 and continuing through May 2013 also include blood pressure readings that fail to reach the threshold for even a 10 percent evaluation under Diagnostic Code 7101.  In those treatment notes, the Veteran was instructed to continue his current medication regimen and his treating clinicians repeatedly indicated that the Veteran's hypertension was "well controlled."  

The Veteran also testified that he was seen at a VA medical center in Miami, Florida, three months before the hearing and that he had previously been told that he had a history of a "pretty high" blood pressure, with readings fluctuating between days.  However, he also testified that his blood pressure was stable at that recent clinical visit.  The evidence of recent stability in his hypertension is consistent with the reports of the most recent VA treatment notes from May 2013 indicating that the Veteran's hypertension was "well controlled" and the VA treatment notes of record do show signs of some fluctuation in his blood pressure from clinical evaluation to clinical evaluation.  However, as discussed above, there is no indication from the Veteran's treatment records that his blood pressure readings have risen to the level to warrant a rating in excess of 10 percent.  As the evidence does not suggest that the Veteran's hypertension has materially worsened since his January 2010 VA examination and the evidence of record does not indicate that the Veteran's current 10 percent rating underestimates the severity of his hypertension, the Board finds that a new examination is not required in this matter.

With respect to the Veteran's claim to reopen his previously denied service connection claim for diabetes, the Board also finds that the Veteran received adequate notice by way of correspondence from November 2010.  As indicated above, VA also obtained the Veteran's service treatment records and VA treatment records and associated them with the Veteran's claims file.  The Board recognizes that a medical opinion was not obtained with respect to this claim to reopen.  However, as indicated above, a medical examination is not required in every claim before VA.  The duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Boehlert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  VA has satisfied its duties to notify and assist the Veteran.

ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

The petition to reopen a claim for service connection for diabetes mellitus, to include as secondary to hypertension, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


